DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on filed on August 16, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/KIMBERLY N RIZKALLAH/            Supervisory Patent Examiner, Art Unit 2894                                                                                                                                                                                            
 





Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the limitation “wherein a width of the pulse of the pulse amplitude modulated current is fixed by an amount of current density needed for representing a maximum Gray level” in lines 1-2. However, it is not clear what “Gray level” represents. Is it the “Gray level” of the micro LED color?  Appropriate correction is required
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9-11 of copending Application No.  15/974,551  in view of Kucharski  (US 2006/0044072).  

The instant application:
1. A driver circuit for a micro light emitting diode device, the driver circuit comprising: a current mirror; and a linearized transconductance amplifier coupled to the current mirror, the linearized transconductance amplifier to generate a pulse amplitude modulated current.  























2. The driver circuit of claim 1, wherein the current mirror comprises two P-type transistors.  




Copending Application No. 15/974,551:
9. The micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices, the transparent conducting oxide layer, and the passivation layer form a front plane of the micro light emitting diode pixel structure, and wherein the micro light emitting diode pixel structure further comprises a backplane disposed beneath the front plane, the backplane comprising: a glass substrate having an insulating layer disposed thereon; and a plurality of pixel thin film transistor circuits disposed in and on the insulating layer, each of the pixel thin film transistor circuits comprising a gate electrode and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO).  
10. (Original) The micro light emitting diode pixel structure of claim 9, wherein each of the pixel thin film transistor circuits is to drive at least one of the plurality of micro light emitting diode devices.  
11. The micro light emitting diode pixel structure of claim 9, wherein each of the pixel thin film transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror.  


12. (Original) The micro light emitting diode pixel structure of claim 11, wherein the current mirror of each of the pixel thin film transistor circuits comprises two P-type transistors. 

	
Although the function of linearized transconductance amplifier not clamed, such functional limitation would have been within the inherent function of the transconductance amplifier as claimed in the cop-ending application. 
Kucharski discloses the amplitude of the current pulses can be controlled by adjusting the transconductance of the voltage controlled current source (see Page 4, Paragraph [0051]). In the otherworld, the linearized transconductance amplifier is capable of to generate a pulse amplitude modulated current and regulating it. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Copending Application No. 15/974,551 with the linearized transconductance amplifier to generate a pulse amplitude modulated current as taught by Kucharski because the linearized transconductance amplifier is capable of to generate a pulse amplitude modulated current and regulating it. 
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-21 of copending Application No.  16/440,755 in view of Kucharski  (US 2006/0044072).  

The instant application:
1. A driver circuit for a micro light emitting diode device, the driver circuit comprising: a current mirror; and a linearized transconductance amplifier coupled to the current mirror, the linearized transconductance amplifier to generate a pulse amplitude modulated current.  























Copending Application No. 16/440,755:
10. The micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices, the transparent conducting oxide layer, and the color conversion device form a front plane of the micro light emitting diode pixel structure, and  65AB9048-US 111079-245492 wherein the micro light emitting diode pixel structure further comprises a backplane beneath the front plane, the backplane comprising: a glass substrate having an insulating layer thereon; and a plurality of pixel thin film transistor circuits in and on the insulating layer, each of the pixel thin film transistor circuits comprising a gate electrode and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO).  

11. The micro light emitting diode pixel structure of claim 10, wherein each of the pixel thin film transistor circuits is to drive at least one of the plurality of micro light emitting diode devices.  

12. The micro light emitting diode pixel structure of claim 10, wherein each of the pixel thin film transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror.


	
Although the function of linearized transconductance amplifier not clamed, such functional limitation would have been within the inherent function of the transconductance amplifier as claimed in the cop-ending application. 
Kucharski discloses the amplitude of the current pulses can be controlled by adjusting the transconductance of the voltage controlled current source (see Page 4, Paragraph [0051]). In the otherworld, the linearized transconductance amplifier is capable of to generate a pulse amplitude modulated current and regulating it. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Copending Application No. 16/440,755 with the linearized transconductance amplifier to generate a pulse amplitude modulated current as taught by Kucharski because the linearized transconductance amplifier is capable of to generate a pulse amplitude modulated current and regulating it. 
 This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2003/0001673) in view of Kucharski (US 2006/0044072).

    PNG
    media_image1.png
    562
    776
    media_image1.png
    Greyscale

Re Claim 1, Kimura discloses a driver circuit comprising: a current mirror (see Fig. 1); and a linearized transconductance amplifier (see Fig. 1 and Abstract) coupled to the current mirror (see Fig. 1 and related text in Abstract and Paragraph [0039]). 
 Although the function of linearized transconductance amplifier not disclose, such functional limitation would have been within the inherent function of the linear transconductance amplifier as disclose Kimura. 
Kucharski discloses the amplitude of the current pulses can be controlled by adjusting the transconductance of the voltage controlled current source (see Page 4, Paragraph [0051]). In the otherworld, the linearized transconductance amplifier is capable of to generate a pulse amplitude modulated current and regulating it. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Kimura with the linearized transconductance amplifier to generate a pulse amplitude modulated current as taught by Kucharski because the linearized transconductance amplifier is capable of to generate a pulse amplitude modulated current and regulating it. 
Re Claim 5, as applied to claim 1 above, Kimura and Kucharski in combination disclose all the claimed limitations including wherein the linearized transconductance amplifier comprises a digital to analog convertor to convert an input voltage to a current.  
Re Claim 6, as applied to claim 5 above, Kimura and Kucharski in combination disclose all the claimed limitations including wherein the linearized transconductance amplifier is to switch the current to the pulse amplitude modulated current.  
Re Claim 2, as applied to claim 1 above, Kimura and Kucharski in combination disclose all the claimed limitations including wherein the current mirror comprises P-type transistors.  
		With regard wherein the current mirror comprises two P-type transistors Examiner takes an Official notice because it is well-known in the art to arrange two or more p-type transistors for CMOS MOSFET  . See In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942). See In re Ahlert, 424 F.2d 1088, 1091, 165  USPQ 418, 420 (CCPA 1970).
Re Claim 3, as applied to claim 1 above, Kimura and Kucharski in combination disclose all the claimed limitations including wherein the current mirror comprises N-type transistors.  
With regard wherein the current mirror comprises four N-type transistors Examiner takes an Official notice because it is well-known in the art to arrange four or more n-type transistors for CMOS MOSFET  . See In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942). See In re Ahlert, 424 F.2d 1088, 1091, 165  USPQ 418, 420 (CCPA 1970).
Allowable Subject Matter
Claims 4 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wang (US 5,386,158) discloses a current mirror comprises two P-type transistors, and LIN (US 2015/0048865) disclose a current mirror comprises four N-type transistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
November 19, 2022